DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 6, 12, and 16 have been cancelled. Claims 1, 3-5, 7-11, 13-15, and 17-20 are currently pending in this application.
Claim Rejections - 35 USC § 112
	Claims 6 and 16 have been cancelled. Thus, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Terry (Reg. No. 47,133) on 12/22/2021.
The application has been amended as follows: 
Please replace claims 1 and 11 with the following:
1. A security system for preventing unlawful diversion of goods and/or services comprising:
a) a safe for goods; 

c) a first set of one or more covert cameras proximal to the access control system, wherein the one or more cameras are configured to capture video data of a user interacting with the user interface; 
d) a second set of one or more covert cameras located in an interior of the safe, wherein the one or more cameras are configured to capture video data of a user interacting with the interior of the safe; 
e) a video management system communicatively coupled with the access control system and the first and second set of one or more cameras, wherein the video management system is configured to activate and deactivate the first and second set of one or more cameras; 
f) an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data; 
g) a network connection device that communicatively couples the access control system, video management system and alarm system with the Internet; 

i) a database communicatively coupled with the exterior computing system, the database configured for storing the audit data, alarm output data and video data.

11. A security system for preventing unlawful diversion of goods and/ or services comprising: 
a) a safe for goods; 
b) an access control system coupled to the safe, wherein the access control system comprises: 1) a user interface that employs multi-factor authentication and a biometric sensor, and 2) an electronic lock for locking the safe, and 3) a processor configured to activate and deactivate the lock and to capture audit data when a user interacts with the user interface; 
c) a first set of one or more covert cameras proximal to the access control system, wherein the one or more cameras are configured to capture video data of a user interacting with the user interface; 

e) a video management system communicatively coupled with the access control system and the first and second set of one or more cameras, wherein the video management system is configured to activate and deactivate the first and second set of one or more cameras; 
f) an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data; 
g) a network connection device that communicatively couples the access control system, video management system and alarm system with the Internet; 
5h) an exterior computing system communicatively coupled with the access control system, the alarm system and the video management system via a network connection device that communicatively couples the exterior computing system to the Internet, wherein the exterior computing system is located remotely from the safe, and wherein the exterior computing system is configured to: store the audit data, alarm output data and video data; allow users to interface with the audit data, alarm output data and video data; perform analytical processes on the audit data, alarm output data and video data; perform a formatting 
i) a database communicatively coupled with the exterior computing system, the database configured for storing the audit data, alarm output data and video data.
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, and 17-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes A security system for preventing unlawful diversion of goods and/or services comprising: a) a safe for goods; b) an access control system coupled to the safe, wherein the access control system comprises: 1) a user interface that employs multi-factor authentication, and 2) an electronic lock for locking the safe, and 3) a processor configured to activate and deactivate the lock and to capture audit data when a user interacts with the user interface; c) a first set of one or more covert cameras proximal to the access control system, wherein the one or more cameras are configured to capture video data of a user interacting with the user interface; d) a second set of one or more covert cameras located in an interior of the safe, wherein the one or more cameras are configured to capture video data of a user interacting with the interior of the safe; e) a video management system communicatively coupled with the access control system and the first and second set of one or more cameras, wherein the video management system is configured to activate and deactivate the first and second set of one or more cameras; f) an alarm system communicatively coupled with the access control system, 
Barr et al. (Hereafter, “Barr”) [US 10,706,703 B1] [Provisional Application No. 62/610,940 – Filed Dec. 28, 2017] discloses an alarm system capable of monitoring and controlling access to a controlled area using a central controller and access keys each having specified permissions [See Barr, Abstract]. The system is operable to record images or video of 
The present invention provides an alarm and monitoring system capable of monitoring and controlling access to various access doors and portals to various controlled areas, including security doors, service doors, safe doors, clean room doors, and other passages that require controlled access and monitoring [See Barr, Col. 2]. The system may include a central controller programmed to accept special access keys each having specified permissions (access credentials); recording images or video of the service door areas when the service doors are opened; providing sensors for detecting tampering with the hardware of the system (e.g., tampering with breach sensors); sounding alarms when the rules of the alarm system are violated; sending alerts to management and other authorized personnel when the rules of the alarm system are violated; and logging and correlating data regarding the use of the access keys and images/video taken with the dates and times, and the identities of the access key holders and their access credentials to deter any misuse of the alarm system [See Barr, Col. 2]. The alarm system may include the following major components: a controller, a secured and monitored housing for the controller, a user interface for programming the controller and providing information about the system to the user, sensor systems for monitoring service entrances and the controller housing, alarm annunciators and light (LED) indicators, one or 
The controller may also be operable to activate camera(s) to start recording video of the service entrance or other areas (e.g., the controller housing) after the key-switch is activated, a deactivation period expires, or the door is opened without activating the key-switch [See Barr, Col. 3]. If the Hall effect sensor(s) detect a magnetic tamper event, a signal may be sent by the Hall effect sensor(s) to the controller indicating a tampering event, and the controller may then log the date and time of the event, activate a camera monitoring the service door, and/or activate the annunciator to emit an audible alarm [See Barr, Col. 9]. 
In other embodiments, the at least one camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller [See Barr, Col. 10-11]. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with, an authorized or unauthorized use of a service entrance, tampering with the service entrance breach sensors, and other possible events [See Barr, Col. 10-11]. In some embodiments, upon receiving a signal from the controller to begin recording, the at least one camera may capture images or record video for a preset time period (e.g., 30 seconds), the preset time period being a system setting which may be lengthened or shortened via the user interface at the controller, or via the mobile computing device belonging to management personnel [See Barr, Col. 10-11]. In other embodiments, the one or more cameras may capture images or record video upon receiving an activation signal from the controller and continue to record until the triggering event has concluded [See Barr, 
As mentioned above, the alarm system may include at least one camera to record activity of employees and others around the controller housing and/or the service entrance(s) [See Barr, Col. 10]. A camera may be mounted on or near the controller housing such that it is pointed outward from the controller housing to capture images or video of anyone using an access key at the controller housing or attempting to access or tamper with the controller housing [See Barr, Col. 10]. Additionally, cameras may be mounted at or near each service entrance (e.g., on a wall or ceiling) and may record images or video of the area around the service entrance [See Barr, Col. 10]. Each camera may be in wired or wireless electronic communication with the controller, and may receive power via a wired connection to the controller, or a wired connection to the power system of the premises, or via one or more batteries [See Barr, Col. 10]. In some embodiments, the at least one camera may be operable to continuously record video or capture still images at regular pre-determined intervals of the area around the service entrance [See Barr, Col. 10].

The key-switch 140 may be in electronic communication with the controller 110 and mounted on a wall or door frame 103 next to the service entrance 101 [See Barr, Col. 23-24]. The key-switch 140 may comprise an interface 141 [See Barr, Col. 23-24]. The interface 141 may comprise an RFID reader (e.g., a near field reader antenna) able to recognize an access key that includes a RFID tag placed next to the interface 141 [See Barr, Col. 23-24]. In other embodiments, the interface 141 may comprise a magnetic card reader, a fingerprint scanner, a retina scanner, a voice detector with a microphone, a key pad for entering a code, and other similar device for detecting a unique code, signature, pattern, and the like [See Barr, Col. 23-24]. The key-switch 140 may be activated by a user (e.g., an employee) with a uniquely identifiable access key (e.g., that includes an RFID tag) by placing the access key in proximity to the interface 141 [See Barr, Col. 23-24]. The key-switch 140 may be operable to then send a signal to the controller 110 including the identifying information provided on the RFID tag of the access key [See Barr, Col. 23-24]. The key-switch 140 may then receive a return signal from the controller 110 with information as to whether the access key is authorized to access the 
Barr fails to explicitly disclose an electronic lock for locking the safe, and 3) a processor configured to activate and deactivate the lock; an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data; perform a formatting process to place the audit data, alarm output data and video data in a format that is compatible with third party software, and interface with third party software to provide access to the audit data, alarm output data and video data that was formatted.
Hamm et al. (Hereafter, “Hamm”) [US 2011/0181413 A1] discloses a system and method to enhance vault security and management [See Hamm, Abstract]. An identity of a user is electronically validated [See Hamm, Abstract]. A floor plan of the vault and associated location of an authorized resource is retrieved in access computer [See Hamm, Abstract]. The user is then signaled a location of the resource within the vault [See Hamm, Abstract].

FIG. 2 is a schematic diagram of a system for controlling access to a vault according to one embodiment of the invention [See Hamm, 0022]. An access computer 202 acts as a nerve center for controlling access to the vault [See Hamm, 0022]. In one embodiment, a user 200 is required to login to access computer 202 to be electronically verified as authorized to access a resource within the vault [See Hamm, 0022]. A database 208 contains mappings of vault resources to authorized users [See Hamm, 0023]. A camera 210 associated with access 
While the user is in the vault, the other resources in the vault the day gate is locked are monitored for unauthorized access at block 522 [See Hamm, 0033]. If an unauthorized resource is accessed at block 524, an alert is signaled at block 532 [See Hamm, 0033]. Examples of unauthorized access may include where the user is in fact an authorized user of multiple safety deposit boxes but only logged in for access to one safety deposit box [See Hamm, 0033]. If no unauthorized access is detected while the user is in the vault, the user's image leaving the vault 
Hamm fails to explicitly disclose an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data.
Barry et al. (Hereafter, “Barry”) [US 2016/0308859 A1] discloses a device, system, and method for multi-factor multi-biometric access control that authenticate a user based on at least one of what the user knows, what the user possesses and what unique physical, biological and physiological or biometric traits the user has, wherein the device includes a single sensor from which multi-biometric data is derived [See Barry, Abstract]. 
Turning now to the drawings in which like reference characters indicate corresponding elements throughout the several views, attention is first directed to FIG. 1, which illustrates a multi-factor multi-biometric electronic access control reader environment, including a wall 10 having a surface 11 [See Barry, 0038]. Wall 10 further includes an opening 12, a door 13 sized to be received within opening 12, and arranged to be opened and closed with respect to the opening 12 [See Barry, 0038]. A locking mechanism 14 may secure door 13 to wall 10 when the 
A person 15 desiring to pass from an area on the side of the wall where device 20 is mounted to a contiguous area on the other side of wall 10 may momentarily present themselves before device 20 at location A, for example, at or near opening 12 [See Barry, 0039]. Although not shown, the door 13 may be in the closed or locked state, i.e., preventing the person 15 from passing through the opening without requesting and being granted access [See Barry, 0039]. Device 20 may include security features, for example, including electronics for authenticating and authorizing access [See Barry, 0039]. For example, the device 20 may authenticate the identity of the person 15, something possessed by the person (16), and/or something known by the person [See Barry, 0039]. Accordingly, if device 20 approves access of person 15 through the door opening 12, then the device 20 can communicate with the locking mechanism 14 to unlock or otherwise enable passage of person 15 through door opening 12 along a path designated by the arrowed line B [See Barry, 0039]. In some embodiments, for example, described herein, device 20 is referred to as an Electronic Access Control (EAC) reader 20 [See Barry, 0039].
Barry fails to explicitly disclose an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data.
Topiwala et al. (Hereafter, “Topiwala”) [US 2008/0117966 A1] discloses a system and method are provided for a highly compact apparatus, instantiated in software firmware, or in a hardware circuit board, whose purpose is multimedia encoder processing; a secondary apparatus, whether instantiated in software, firmware, or hardware, residing in either the same or an external system, for the purpose of providing a graphical user interface, a resource for data packaging, or for streaming; and a third apparatus, also in software, firmware or hardware, for receiving, decoding and displaying the received signal [See Topiwala, Abstract].
The system according to the present invention ingests raw audio and/or video streams, whether analog or digital, together with optional auxiliary data such as metadata [See Topiwala, 0041]. The raw combination of audio/video/auxiliary data streams is compressed in real-time (or faster) using state-of-the-art audio and video codecs, plus optional coding of auxiliary data, wherein the compressed data is packaged in real-time (or faster) into a common format for wide platform playback [See Topiwala, 0041]. The data is delivered in real-time (or faster) to an external system such as a computer via common data transport protocols such as USB or Ethernet [See Topiwala, 0041]. 
The system according to the present invention optionally streams the compressed formatted data to a third apparatus such as a PC, using common network transport protocols TM [See Topiwala, 0042].  Thus, SmartCaptureTM is a highly compact audio/video capture/encoding apparatus with an accessible external interface and a convenient graphical user interface (GUI) [See Topiwala, 0042].
Topiwala fails to explicitly disclose an alarm system communicatively coupled with the access control system, wherein the alarm system comprises a vibration sensor, a motion sensor, a heat sensor, and a seismic sensor, wherein the alarm system is configured to: detect activity in or near the safe, detect opening and closing of the safe, detect vibration data, motion sensor data, heat sensor data, and seismic data and generate alarm output data including said activity in or near the safe, said opening and closing of the safe, and said vibration data, motion sensor data, heat sensor data, and seismic data.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482